PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/426,899
Filing Date: 9 Mar 2015
Appellant(s): Choe et al.



__________________
Kirk M. Nuzum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 October 2021 appealing from the Office action mailed 30 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The provisional rejection on the ground of nonstatutory double patenting, in light of the approved Terminal Disclaimer filed on 01 February 2021.
(2) Response to Argument
Appellant argues, beginning on page 5, that Key does not disclose or suggest (1) a non-repellant insecticide spray and (2) mixing the synthetic trail pheromone with a non-repellant insecticide spray and one or more additives, wherein the one or more additives being ethyl alcohol and deionized water.  Appellant argues on page 6 that Fitzgerald fails to disclose or suggest a non-repellant insecticide spray.  Appellant argues on page 7 that Ritter does not disclose or suggest a non-repellant insecticide spray or one or more additives, the one or more additives being ethyl alcohol and deionized water.
Appellant’s arguments have been fully considered but are not found persuasive.  In response to appellant’s arguments, Key discloses that Z9-16: Ald (e.g. (Z)-9-hexadecenal) is a known trail pheromone component for Argentine ants (paragraph on page 1057; last paragraph on page 1060) and that the trail pheromone could be used in bait-finding and pick-up schemes (e.g. as attractant to target species of ants to a treatment area) (last paragraph on page 1062).  Fitzgerald which is directed towards a method of using a synthetic trail pheromone mimic (abstract), teaches a synthetic trail pheromone that can be used to control an insect species (paragraphs [0010] and 
Appellant is reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 
Appellant argues on page 6 that Fitzgerald relates to controlling a caterpillar species using a synthetic trail pheromone mimic in which the trail pheromone is sprayed on caterpillar-infested trees such that “newly emerged caterpillars moved onto the treated pathways independently of each, became widely separated, fail to form a communal tent, and are prevented from engaging in a suite of pheromone-mediated, cooperative foraging behaviors that are critical to their early survival”, as taught in paragraph [0018] of Fitzgerald.  Appellant argues that one of ordinary skill in the art would not combine Fitzgerald with Key or Ritter, since Fitzgerald teaches away from combining the synthetic pheromone with a non-repellant insecticide spray.
In response, appellant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).  The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.”  Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  In the instant case, Key discloses Z9-16: Ald (e.g. (Z)-9-hexadecenal) is a known trail pheromone component for Argentine ants (paragraph on page 1057; last paragraph on page 1060) and that the trail pheromone could be used in bait-finding and pick-up schemes (e.g. as attractant to target species of ants to a treatment area) (last paragraph on page 1062).  Fitzgerald teaches application of the trail pheromone by including spraying (paragraphs [0016] and [0018]).  Fitzgerald teaches that a dispersion of the pheromone can be formed by dissolving In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619  

/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        

                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.